   Case 1:19-cv-07319-ER Document 66 Filed 02/24/21 Page 1 of 1




      TELEPHONE: 1-212-558-4000
                                                                   125 Broad Street
       FACSIMILE: 1-212-558-3588
          WWW.SULLCROM.COM                                   New York, New York 10004-2498
                                                                                ______________________

                                                                 LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                  BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                        BEIJING • HONG KONG • TOKYO

                                                                            MELBOURNE • SYDNEY




                                                                 February 24, 2021

Via ECF

Hon. Edgardo Ramos
      United States District Judge
             United States District Court for the Southern District of New York
                     Thurgood Marshall United States Courthouse
                             40 Foley Square
                                    New York, NY 10007

                 Re:        Villare v. Abiomed, Inc., et al., No. 1:19-cv-07319-ER

Dear Judge Ramos:

              On behalf of Defendants in the above-referenced action, I write in
accordance with the Court’s Individual Practices to request oral argument on Defendants’
Motion to Dismiss the Amended Consolidated Class Action Complaint (ECF No. 56) (the
Motion to Dismiss”).

                The Court’s Individual Practices provide that “[p]arties may request oral
argument by letter at the time their moving, opposing or reply papers are filed. The Court
will determine whether argument will be heard and, if so, will advise counsel of the date
and time.” Defendants respectfully submit that oral argument will aid the Court in
resolving the issues raised in the Motion to Dismiss.

               Plaintiff submitted a request for oral argument at the time of their
Opposition to the Motion to Dismiss (ECF No. 62).

                                                                 Respectfully submitted,



                                                                 /s/ John L. Hardiman

                                                                 John L. Hardiman


cc: All Counsel of Record (via ECF)
